         Case 1:21-mj-00355-ZMF Document 10 Filed 04/13/21 Page 1 of 5




                           UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF COLUMBIA

____________________________________
UNITED STATES OF AMERICA             :
                                     :
                                     :
               v.                    :               Criminal No: 21-MJ-355
                                     :
                                     :
CHRISTOPHER J. QUAGLIN,              :
                                     :
                  Defendant          :
____________________________________:


                             DEFENSE MEMORANDUM IN
                           SUPPORT OF PRE-TRIAL RELEASE


       The Defense for Christopher J. Quaglin, having received the memorandum in support of

pre-trial detention submitted by the U.S. Attorney for the District of Columbia on the eve of oral

arguments scheduled for April 13, 2021 for an appeal by the government of the Order by United

States Magistrate for the District of New Jersey, the Honorable Zahid N. Qurashi, releasing Mr.

Quaglin with conditions pending trial, does hereby submit this memorandum in response to the

government’s memorandum and in support of Mr. Quaglin’s pre-trial release. The Defense

agrees with the decision and subsequent Order by the Honorable Judge Qurahi that Mr. Quaglin

does not pose a flight risk and does not pose a danger to the community and that his release,

subject to the conditions imposed by the Court, is appropriate. The Defense reserves the right to

supplement this memorandum with oral argument.

                                      Factual Background

     The events leading to the protest at the United States Capital on January 6, 2021.


                                           Page 1 of 5
         Case 1:21-mj-00355-ZMF Document 10 Filed 04/13/21 Page 2 of 5




1.     On September 25, 2020, then President Trump, during a rally and subsequent

press conference in Newport News, Virginia, refused to say whether he would peacefully

transition out of the White House if he loses the presidential election, suggesting he would only

do so if he was convinced that Democrats and their presidential nominee, Joe Biden, did not

cheat. Trump is quoted as saying “We’re not going to lose this, except if they cheat.” “We can’t

let them cheat because our country is at stake. These people will destroy our country and we

can’t let this happen.” Trump then cited alleged instances of “cheating” by the Democrats where

“Trump” ballots were being destroyed and “Biden” ballots were magically, but more

importantly, fraudulently appearing and being counted in an effort to “rig the election.”

2.     After election day, after all major news media organizations called the election in favor

of Democratic candidate Joseph Biden, Trump refused to concede the election and continued his

baseless allegations that he had won in a landslide, however, the Democrats, he alleged, rigged

the election and stole it from him.

3.     Protests planned in support of Trump on January 6, 2021 began to multiply as early as

December 2020. Rallies to demand that Congress overturn the results of the presidential election

that followers and supporters of Trump believed illegitimate were scheduled for January 6, 2021,

the day Congress was set to convene to certify electoral college votes, declaring President elect

Joseph Biden the winner.

4.       Trump, before and on January 6, 2021, called for his supporters to protest at the Capital

on January 6th. On the date in question, before he took the stage, his personal lawyer Rudolph

Giuliani addressed the crowd and called for “trial by combat” against the Democrats to win the

election. Trump addressed the crowd and stated “they rigged it like they never rigged an


                                           Page 2 of 5
         Case 1:21-mj-00355-ZMF Document 10 Filed 04/13/21 Page 3 of 5




election before.” “All of us here today do not want to see our election victory stolen by

emboldened radical left Democrats, which is what they’re doing and stolen by the fake news

media. That’s what they’ve done and what they’re doing. We will never give up. We will never

concede, it doesn’t happen. You don’t concede when there’s theft involved.” Trump went on to

list the very many unsubstantiated reasons “proving” that he won the election by a landslide, and

that the election was stolen from him and his supporters by the Democrats. Trump then

encouraged the crowd to march to the capital, inciting violence.

5.     The large crowd, thousands of protesters, after Trump’s speech, marched to the capital

and many forced their way into the Capital, disrupting the certification of Joseph Biden as

President.

                             Facts Specifically Related to Quaglin

6.     Given the time restraints imposed on the Defense by the Governments 11th hour filing,

we will not address each and every point the Government makes in it’s Memorandum with

respect to facts specifically related to Quaglin and reserve the right to address the arguments

orally at the hearing scheduled this morning before your Honor. Notwithstanding the above, the

Defense raises the following.

7.     There is no allegation that Mr. Quaglin ever breached and entered the Capital.

There is no allegation or evidence that Quaglin entered the Capital, but rather that he engaged in

the protest outside the Capital. Mr. Quaglin is not alleged, nor is there any evidence, that he

possessed or used any illegal weapons during the protest. It appears that Mr. Quaglin, in support

of Trump, passionately protested what he was told by his President was a stolen election and he

got caught up in the heat of the moment.


                                            Page 3 of 5
         Case 1:21-mj-00355-ZMF Document 10 Filed 04/13/21 Page 4 of 5




                                      Procedural History

7.     On April 6, 2021, Mr. Quaglin was arrested at his residence in North Brunswick, New

Jersey by the Federal Bureau of Investigations without incident. Mr. Quaglin did not resist,

cooperated with the authorities and exhibited no violent behavior. Mr. Quaglin was charged by

complaint with Assaulting, resisting or impeding Certain Officers or Employees in violation of

18 U.S.C. 111(b); Civil Disorder in violation of 18 U.S.C. 231(a)(3); and Obstruction of Official

Proceeding in violation of 18 U.S.C. 1512(c)(2).

8.     At Mr. Quaglin’s initial appearance before U.S. Magistrate Judge Qureshi in the District

of New Jersey, the Court, after listening to both parties arguments and considering the

recommendation of pretrial services, denied the Government’s request that Mr. Quaglin be

detained pending trial and released him to home detention with electronic monitoring, an

unsecured bond in the amount of $75,000 and several conditions. (See Order of April 7, 2021

Setting Conditions of Release). The Government has filed an appeal with this Court and Mr.

Quaglin’s release from incarceration was stayed pending this Appeal of the Honorable

Magistrate Judge Qureshi’s Order.

                                           Argument

9.     Given the time restraints imposed on the Defense by the Governments 11th hour filing,

we will not address each and every point the Government makes in it’s Memorandum and

reserve the right to address the arguments orally at the hearing scheduled this morning before

your Honor.

10.    As U.S. Magistrate Judge Qureshi found on April 7, 2021, the Government fails to

meet its burden to prove by clear and convincing evidence that Mr. Quaglin poses a danger to the


                                           Page 4 of 5
         Case 1:21-mj-00355-ZMF Document 10 Filed 04/13/21 Page 5 of 5




community or by a preponderance of the evidence that he will flee before trial. Mr Quaglin has

lived in New Jersey his entire life, owns his own house in North Brunswick, NJ, is married, has

an 8 week old infant son, has no criminal convictions, has a history of gainful employment as an

electrician and has a reputation for being a good, hard working, compassionate and responsible

human being. The Defense submits 12 character reference letters in support of Mr. Quaglin’s

release attached hereto as Exhibits D1 through D12.

11.    Mr. Quaglin’s home detention with electronic monitoring along with the combination of

conditions imposed by U.S. Magistrate Judge Qureshi, including, but no limited to, an unsecured

bond in the amount of $75,000, surrendering of his passport, refraining from possessing firearms,

as well as all the other conditions imposed is appropriate.

                                         CONCLUSION

       WHEREFORE, the Defense respectfully requests that the court deny the Government’s

motion to detain Mr. Quaglin pending trial and release Mr. Quaglin in accordance with U.S.

Magistrate Judge Qureshi’s Order of April 7, 2021.



                                                              Respectfully submitted,

                                                              s/ Carlos Diaz-Cobo

                                                              Carlos Diaz-Cobo, Esq.
                                                              D.C. Bar Id: NJ 032




                                           Page 5 of 5
